IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,686 & AP-76,687


EX PARTE AHMAD RASHEED, Applicant





ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. 06-1-22,216-D & 06-1-22,217-D IN THE 377TH DISTRICT COURT

FROM VICTORIA COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and
deadly conduct and sentenced to forty-five and ten years' imprisonment, respectively. The Thirteenth
Court of Appeals affirmed his convictions. Rasheed v. State, Nos. 13-07-00456-CR & 13-07-00457-CR (Tex. App.-Corpus Christi-Edinburg Dec. 30, 2008, no pet.).  
	In his second ground, Applicant contends that appellate counsel rendered ineffective
assistance because he failed to timely notify Applicant that his convictions had been affirmed. The
trial court has entered findings of fact and conclusions of law that appellate counsel failed to timely
notify Applicant that his convictions had been affirmed. The trial court recommends that relief be
granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that Applicant
is entitled to the opportunity to file out-of-time petitions for discretionary review of the judgments
of the Thirteenth Court of Appeals in case numbers 13-07-00456-CR and 13-07-00457-CR that
affirmed his convictions in cause numbers 06-1-22,216-D & 06-1-22,217-D from the 377th District
Court of Victoria County. Applicant shall file his petitions for discretionary review with this Court
within 30 days of the date on which this Court's mandate issues.
	Applicant's remaining claim is dismissed. Ex parte Torres, 943 S.W.2d 469 (Tex. Crim.
App. 1997).
Delivered: November 9, 2011
Do not publish